USCA11 Case: 21-14169      Date Filed: 06/03/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14169
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
KINGSLEY LYDELL WRIGHT,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:07-cr-00415-JB-M-1
                   ____________________
USCA11 Case: 21-14169         Date Filed: 06/03/2022    Page: 2 of 7




2                      Opinion of the Court                 21-14169


Before LUCK, LAGOA and DUBINA, Circuit Judges.
PER CURIAM:
        Appellant Kingsley Wright appeals the revocation of his su-
pervised release. He argues that the district court erred in denying
his motion in limine because the exclusionary rule should apply in
revocation proceedings and that the court improperly admitted
hearsay during his revocation hearing. After reading the parties’
briefs and reviewing the record, we affirm the district court’s order
revoking Wright’s supervised release.
                                  I.
       A district court’s evidentiary rulings are reviewed for an
abuse of discretion. Burchfield v. CSX Transp., Inc., 636 F.3d 1330,
1333 (11th Cir. 2011). We will not overturn evidentiary rulings un-
less the district court made a clear error of judgment or applied the
wrong legal standard. Id.
        The government’s use of evidence seized in violation of the
Fourth Amendment does not itself violate the Constitution. Penn-
sylvania Bd. of Prob. & Parole v. Scott, 524 U.S. 357, 362, 118 S. Ct.
2014, 2019 (1998). The exclusionary rule is a judicially created
means of deterring illegal searches and seizures. Id. at 363, 118 S.
Ct. at 2019. “[T]he rule does not proscribe the introduction of ille-
gally seized evidence in all proceedings or against all persons but
applies only in contexts where its remedial objectives are thought
USCA11 Case: 21-14169         Date Filed: 06/03/2022    Page: 3 of 7




21-14169               Opinion of the Court                         3

most efficaciously served.” Id. at 363, 118 S. Ct. at 2019 (internal
quotation marks and citation omitted)
       In Scott, the Supreme Court declined to extend the exclu-
sionary rule to state parole revocation proceedings. Id. at 369, 118
S. Ct. at 2022. The Court explained that “[b]ecause the exclusion-
ary rule precludes consideration of reliable, probative evidence, it
imposes significant costs: It undeniably detracts from the truthfind-
ing process and allows many who would otherwise be incarcerated
to escape the consequences of their actions.” Id. at 364, 118 S. Ct.
at 2020. The Court reasoned that “[t]he likelihood that illegally ob-
tained evidence will be excluded from trial provides deterrence
against Fourth Amendment violations, and the remote possibility
that the subject is a parolee and that the evidence may be admitted
at a parole revocation proceeding surely has little, if any, effect on
the officer’s incentives.” Id. at 367 118 S. Ct. at 2022.
        In United States v. Hill, we followed Scott and held that the
exclusionary rule does not apply to supervised release revocation
proceedings. 946 F.3d 1239, 1242 (11th Cir. 2020). Citing the “sub-
stantial social costs” of excluding probative evidence, we rejected
Hill’s argument that the evidence should have been suppressed, ex-
plaining that the Supreme Court has “repeatedly declined to extend
the exclusionary rule to proceedings other than criminal trials.” Id.
at 1242 (citing Scott, 534 U.S. at 363, 118 S. Ct. at 2019). We con-
cluded that “Hill ha[d] not offered anything to indicate why, in light
of the Supreme Court’s holding in the state parole revocation con-
text, the exclusionary rule should apply to [a] supervised release
USCA11 Case: 21-14169         Date Filed: 06/03/2022    Page: 4 of 7




4                      Opinion of the Court                 21-14169

revocation proceeding.” Id. We thus affirmed the district court’s
decision that the exclusionary rule did not apply without address-
ing the admissibility of the challenged evidence. See id. at 1240-42.
        We are bound by a prior panel’s decision until overruled by
the Supreme Court or by our Court en banc. United States v.
Steele, 147 F.3d 1316, 1317-18 (11th Cir. 1998). “The prior panel
precedent rule applies regardless of whether the later panel be-
lieves the prior panel’s opinion to be correct, and there is no excep-
tion to the rule where the prior panel failed to consider arguments
raised before a later panel.” United States v. Gillis, 938 F.3d 1181,
1198 (11th Cir. 2019). There is not an exception for overlooked or
misinterpreted Supreme Court precedent. United States v. Fritts,
841 F.3d 937, 942 (11th Cir. 2016).
       Here, the record shows that the district court did not err in
denying Wright’s motion in limine because our precedent holds
that the exclusionary rule does not apply in supervised release rev-
ocation proceedings.
                                 II.
        We review a district court’s evidentiary rulings for an abuse
of discretion. Burchfield, 636 F.3d at 1333. A district court’s con-
clusion that a defendant violated the terms of his supervised release
is also reviewed for abuse of discretion. United States v. Copeland,
20 F.3d 412, 413 (11th Cir. 1994). A defendant’s supervised release
may be revoked if the district court finds by a preponderance of the
evidence that “the defendant violated a condition of supervised
USCA11 Case: 21-14169         Date Filed: 06/03/2022     Page: 5 of 7




21-14169                Opinion of the Court                         5

release.” 18 U.S.C. § 3583(e)(3). The preponderance of the evi-
dence standard “simply requires the trier of fact to believe that the
existence of a fact is more probable than its nonexistence.” United
States v. Trainor, 376 F.3d 1325, 1331 (11th Cir. 2004) (citation
omitted).
       Under the Federal Rules of Evidence, hearsay is an out-of-
court statement offered “to prove the truth of the matter asserted
in the statement.” Fed. R. Evid. 801(c). The Federal Rules of Evi-
dence generally prohibit hearsay. Id. at 802.
       “Although the Federal Rules of Evidence do not apply in su-
pervised release revocation hearings, the admissibility of hearsay is
not automatic.” United States v. Frazier, 26 F.3d 110, 114 (11th Cir.
1994). A defendant is entitled to “question any adverse witness un-
less the court determines that the interest of justice does not re-
quire the witness to appear.” Fed. R. Crim. P. 32.1(b)(2)(C). In
deciding whether to admit hearsay, the district “court must balance
the defendant’s right to confront adverse witnesses against the
grounds asserted by the government for denying confrontation.”
Frazier, 26 F.3d at 114. The district court must also determine that
the statement is reliable. Id.
       A district court’s failure to make findings pursuant to the bal-
ancing or reliability tests is reviewed for harmless error. See id.
“Any error, defect, irregularity, or variance that does not affect sub-
stantial rights must be disregarded.” Fed. R. Crim. P. 52(a). To
show reversible error, a defendant bears the heavy burden of show-
ing that “the court explicitly relied on the information” in reaching
USCA11 Case: 21-14169         Date Filed: 06/03/2022     Page: 6 of 7




6                       Opinion of the Court                 21-14169

its decision. United States v. Taylor, 931 F.2d 842, 847 (11th Cir.
1991). The defendant must show that the statement is “materially
false or unreliable” and “that it actually served as the basis” for the
revocation. Id.
       The record demonstrates that the district court properly
weighed Wright’s confrontation rights against the government’s
reasons for not producing the witness, McCovery. The district
court determined that the officer’s statements regarding what
McCovery told him during an interview were reliable and over-
ruled Wright’s hearsay objection based on the explanation that
McCovery was a fugitive who had incriminated herself during the
interview. Thus, the police officer’s statements were admissible.
In addition, the district court determined that the police officer’s
testimony regarding the information provided by the confidential
informant (“CI”) was reliable. The CI’s information was corrobo-
rated by the police’s discovery of drugs, cash, bags normally used
in the drug trade, and digital scales in Wright’s residence. Thus,
the district court properly conducted the reliability test to deter-
mine that the statements were admissible.
       Further, even assuming the district court erred in improp-
erly admitting the evidence, Wright has not shown that the chal-
lenged evidence was a factor, much less the determinative factor,
in the district court’s decision to revoke his supervised release. The
evidence seized by authorities was sufficient to establish by a pre-
ponderance of the evidence that Wright violated the terms and
conditions of his supervised release by committing new crimes, and
USCA11 Case: 21-14169        Date Filed: 06/03/2022     Page: 7 of 7




21-14169               Opinion of the Court                        7

illegally possessing a controlled substance and distributing it. The
record demonstrates that the district court had a sufficient basis to
revoke Wright’s term of supervised release, and we affirm its order
revoking Wright’s supervised release. See 18 U.S.C. § 3583(e)(3).
      AFFIRMED.